13 N.Y.3d 893 (2009)
2009 NY Slip Op 91245
921 N.E.2d 608
893 N.Y.S.2d 840
SEVENSON ENVIRONMENTAL SERVICES, INC., et al., Respondents,
v.
SIRIUS AMERICA INSURANCE COMPANY, Also Known as SIRIUS INSURANCE COMPANY, Respondent, and
THOMAS JOHNSON, INC., Appellant.
Motion No: 2009-1112
Court of Appeals of New York.
Submitted October 19, 2009.
Decided December 15, 2009.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.